Citation Nr: 1600726	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a right ankle disability.

9.  Entitlement to a rating in excess of 10 percent for lower back pain.

10.  Entitlement to a rating in excess of 10 percent for a left knee condition.

11.  Entitlement to a rating in excess of 10 percent for a right knee condition.

12.  Entitlement to a compensable rating for right side sciatica.

13.  Entitlement to a compensable rating for left side sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980 and from November 1983 to March 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 (denied service connection for left hip, right hip, and cervical spine disabilities; granted service connection for low back pain and assigned a 10 percent rating, effective October 22, 2010; granted service connection for a left knee condition and assigned a 10 percent rating, effective October 22, 2010; granted service connection for a right knee condition and assigned a 10 percent rating, effective October 22, 2010; granted service connection for right side sciatica and assigned a 0 percent rating, effective October 22, 2010; and granted service connection for left side sciatica and assigned a 0 percent rating, effective October 22, 2010), February 2012 (denied service connection for bilateral hearing loss, tinnitus, and a gastrointestinal disability), and January 2015 (denied service connection for left and right ankle disabilities) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a gastrointestinal disability, left hip disability, right hip disability, cervical spine disability, left ankle disability, and a right ankle disability and the matters of increased ratings for the low back, left knee, right knee, right side sciatica, and left side sciatica disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran has a hearing loss disability for VA purposes.

2.  Tinnitus was not manifested in service and the Veteran's current tinnitus is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A.
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.   By correspondence dated in November 2010, VA notified the Veteran of the information needed to substantiate and complete his claims of service connection for bilateral hearing loss and tinnitus, to include notice of the information that he was responsible for providing and the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records were secured.  The RO arranged for a VA audio examination in February 2011 and a medical opinion was secured in January 2012.  As discussed below, the claim for service connection for hearing loss is based on the lack of competent evidence that the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  Review of the February 2011 VA examination reveals that the examiner provided the necessary testing to determine whether there was a current disability.  As to the claim for service connection for tinnitus, the Board finds that the February 2011 examination report and January 2012 opinion, combined, are sufficient to answer the question of the likely etiology of the Veteran's tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims has held that tinnitus, as an organic disease of the nervous system, is a chronic disease pursuant to 38 C.F.R. § 3.309(a).  Fountain, 27 Vet. App. at 259.

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to noise exposure in service.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  No audiometry during the pendency of the instant claim has found the Veteran to have a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  Notably, audiometry on February 2011 VA examination did not demonstrate bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  Therefore, the record as it stands simply does not show that the Veteran has a current hearing loss disability.  Consequently, he has not presented a valid claim of service connection for bilateral hearing loss, and the appeal in this matter must be denied.  

The Board acknowledges the October 2010 statement from the Veteran's chiropractor indicating that the Veteran has a hearing loss disability.  However, there is no audiometry associated with this statement.  Further, as noted, this statement was provided by a chiropractor in contrast to an audiologist (who performed the audiometry on VA examination discussed above).  The Board again notes that in order for hearing loss to be service-connected, it must be considered disabling according to 38 C.F.R. § 3.385.  Thus, a notation of hearing loss alone, without audiometry showing loss reaching the thresholds of disabling hearing loss, is not sufficient to establish a diagnosis of a hearing loss disability.

The Board has considered the Veteran's lay statements to the effect that he has such disability due to service.  However, although he is competent to testify to symptoms, such as difficulty hearing, the diagnosis of a hearing loss disability cannot be established by lay self-observation because such specific diagnosis is established by clinical findings of speech discrimination scores and audiometric thresholds.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of such disability has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a bilateral hearing loss disability.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Tinnitus

The Veteran contends that he has tinnitus due to noise exposure in service.   His service personnel records reflect that his military occupational specialty was a hull technician.  Based on these duties, his exposure to noise in service was conceded by the RO.  

It is not in dispute that the Veteran currently has tinnitus, as such is a disability capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, tinnitus was not diagnosed in service nor is there evidence of complaints regarding ringing in the ears.  Significantly, in February 2011, a VA audiologist interpreted in-service audiological evaluations and an audiological evaluation conducted on said examination and concluded that the Veteran's tinnitus was less likely than not related to his in-service acoustic trauma.  The VA examiner noted that the Veteran reported an insidious onset of tinnitus in the past 5-10 years, which is many years after his discharge from service.  For these reasons, the Board finds that a preponderance of the evidence is against finding that the Veteran's tinnitus had its onset in service.

What remains for consideration is whether the Veteran's current tinnitus may otherwise be related to his service.  In this regard, there is conflicting evidence.  In support of the Veteran's claim is an October 2010 statement from a private chiropractor indicating that the Veteran has tinnitus related to acoustic trauma in service.  However, this opinion is without rationale and thus is inadequate for rating purposes.

Against the Veteran's claim is a January 2012 VA opinion by a chief of audiology and speech pathology who opined that the Veteran's tinnitus was unrelated to his service.  This examiner cited to the factual record and included a rationale for her opinion, noting particularly: (1) that the Veteran's STRs reflected normal hearing at entrance and discharge from service; (2) that there was no evidence of significant changes in the Veteran's hearing in service; (3) and that the Veteran reported he did not begin to have problems with his hearing until many years after service.  Because the examiner expressed familiarity with the record, including noting that the Veteran was exposed to acoustic trauma in service, and cited to supporting factual data, her opinion is highly probative evidence in this matter.

The Board acknowledges the notation on February 2011 VA examination that the Veteran's tinnitus was at least as likely as not related to his hearing loss; however, since the Veteran's hearing loss has not been found to be related to his service, a grant of service connection cannot be made on this basis.  38 C.F.R. § 3.310.

The Board also acknowledges the Veteran's statements that he experienced noise exposure while on active duty and that such resulted in tinnitus.  While the Board acknowledges that the Veteran is competent to observe whether or not he has tinnitus, the Board finds that his accounts that tinnitus was manifested in service and has persisted since are not credible.  They are not credible because they are inconsistent with other statements he made regarding the onset of tinnitus (i.e. his report to the February 2011 examiner that tinnitus began 5-10 years previously); they are contradicted by contemporaneous clinical data (the report of the service separation examination which did not find tinnitus), which by their very nature (as contemporaneous findings made in a clinical setting) merit greater probative value; and because they are self-serving.  The accounts of onset in service were not made until he filed his claim seeking compensation in October 2010, over 20 years after service.  See Pond v. West, 12 Vet. App. 341 (1999).  For these reasons, service connection for tinnitus on a presumptive basis or based on continuity of symptomatology is not warranted.

Accordingly, after a thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in the matter of service connection for tinnitus.  38 U.S.C.A. § 5107(b).  The preponderance of the evidence is against the Veteran's claim and service connection for tinnitus is denied. 


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends that he has a gastrointestinal disability due to service.  In an October 2010 statement from the Veteran's private chiropractor, it was noted that the Veteran likely has neurogenic gastrointestinal dysfunction secondary to a spinal injury.  On December 2011 VA examination, irritable bowel syndrome and GERD were diagnosed; however, the examiner indicated that there was no known association between either condition and a back condition.  The Board finds that these opinions are inadequate for rating purposes.  The private provider did not include any rationale in support of the opinion that the Veteran's gastrointestinal dysfunction was related to the Veteran's service.  The VA examiner similarly did not provide a complete rationale for the opinion finding no association between the Veteran's gastrointestinal diagnoses and a back condition, and also did not address whether the Veteran's service-connected back disability may have aggravated a gastrointestinal disability.  For these reasons, a remand to secure an adequate medical opinion is required.

Further, in the October 2010 statement, it is noted that the Veteran was seen by a private physician regarding gastrointestinal disease and irritable bowel syndrome, and that it was suggested to the Veteran that his symptoms may have a neurological etiology.  Records of such treatment do not appear to be associated with the electronic record.  As they may be pertinent to the Veteran's claim, attempts to secure them should be made.

The Veteran further contends that he has left and right hip disabilities generally due to service.  An October 2010 statement from the Veteran's chiropractor indicates that he has post-traumatic residual degenerative joint disease of the hips due to an injury to the spine and hips in service.  The Board finds that given this information, the low threshold standard as to when an examination is needed is met.  A VA examination to ascertain the nature and likely etiology of any diagnosed hip disability is warranted.  

Regarding the Veteran's claim for service connection for a cervical spine disability, the Board notes that he is shown to have cervical spine degenerative joint disease.  His STRs note an instance of tenderness to the neck area and neck muscle strain.  However, his spine was found to be normal on separation from service examination.  In an October 2010 statement, a private chiropractor opined that the Veteran's cervical spine disability (noted as post traumatic residual degenerative joint disease, osteoarthritis, and spondylosis of the cervicothoracic region) is causally related to an injury in service.  On February 2011 VA examination, the examiner indicated that he could not opine whether the Veteran's current neck disability was related to service without resorting to mere speculation, noting that the Veteran's current symptoms exceed those which would be expected by the currently diagnosed mild degenerative changes.  The Board finds that the medical opinion evidence is inadequate for rating purposes as neither opinion contains adequate rationale.  Accordingly, an adequate medical opinion is needed.

The Veteran has also alleged that higher ratings are warranted for his service-connected back, left knee, right knee, left side sciatica, and right side sciatica disabilities.  In March 2014, the Veteran's representative submitted a brief requesting updated examinations for these disabilities to assess their current severity.  In this regard, the Board observes that the Veteran was last evaluated by VA for these disabilities in February 2011.  Further, the most recent treatment records in the electronic record are dated in July 2013.  Accordingly, the Board finds that updated examinations for the back, knees, and sciatica disabilities are necessary, in addition to obtaining any outstanding, updated treatment records.

Specifically regarding the Veteran's claim for an increased rating for his back disability, the Board notes that a July 2013 VA treatment record indicates that the Veteran had a MRI of the lumbar spine in approximately 2012 and that VA was trying to get a copy of such record placed in the Veteran's VA records.  As this record may be pertinent to the Veteran's claim, an attempt to secure it should be made.

Finally, regarding the claims for service connection for left and right ankle disabilities, a January 2015 rating decision denied these claims.  Correspondence from the Veteran received in February 2015 reasonably expresses disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding VA and/or private treatment records relevant to the disabilities remaining on appeal, to specifically include gastrointestinal treatment records by a private provider (allegedly in 2009) and an MRI of the lumbar spine that took place approximately in 2012. 

2.  Arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the nature and likely etiology of any gastrointestinal disability diagnosed during the pendency of the appeal.  The Veteran's entire record should be reviewed by the provider.  Following review of the record, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's gastrointestinal disability was incurred in/caused by his service, to include complaints of/treatment for viral gastroenteritis therein?

(b)  If the gastrointestinal disability is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by his service-connected low back pain disability?

The examiner must explain the rationale for all opinions.

3.  Arrange for an examination of the Veteran to determine the existence, nature, and likely etiology of any left or right hip disability diagnosed during the pendency of this appeal.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Diagnose all hip disability entities.

(b)  As to any hip disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in/caused by his service?

(c)  If the hip disability is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by his service-connected low back pain disability?

The examiner must explain the rationale for all opinions.

4.  Arrange for medical opinion (with examination only if deemed necessary by the opinion provider) to determine the nature and likely etiology of any cervical spine disability diagnosed during the pendency of this appeal.  The Veteran's entire record should be reviewed by the opinion provider.  The opinion provider is requested to respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's cervical spine disability was incurred in/caused by his service, to include due to treatment therein?

(b)  If the cervical spine disability is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by his service-connected low back pain disability?

The examiner must explain the rationale for all opinions.

5.  Schedule the Veteran for examinations to determine the current severity of his low back, bilateral knee, and bilateral sciatica disabilities.  The examiners should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiners for review in connection with the examinations.

The examiners should consider and address as necessary the evidence of record, to include the findings on an October 2010 statement from the Veteran's chiropractor and findings made on February 2011 examination.

6.  Then review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

7.  Regarding the matters of service connection for left and right ankle disabilities, review the determinations and if either remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, the matter should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


